DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicants remarks and amended claims filed on  December 28, 2021 is acknowledged. Claims 1-16 and 19-20 are pending in this application. Claims 17-18 have been cancelled. Claim 1 has been amended. All pending claims are under examination in this application.  

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on December 28, 2021 is acknowledged.  A signed copy is attached to this office action. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Withdrawn Objections/Rejections
Specification

Double Patenting
The rejection of claims 1-10, 16-17, and 19-20 directed to the same invention as that of claim 1-10, 28-29, and 32-33 of commonly assigned  17/183,580 Under 35 U.S.C. 101, more than one patent may not be issued on the same invention has been withdrawn in view of Applicant’s amendment to claim 1 to recite substantially free of nicotine. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-7, 9-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 2015/0101627) in view of Hubinette et al. (US 2012/0128734) and further in view of Hassler et al. (WO 2018/197454). 
Marshall discloses a smokeless tobacco pastille configured for insertion into the mouth of a user (abstract). 
	In certain embodiments, the only tobacco material is in the form of one or more tobacco extracts, particularly in the form of pharmaceutical grade nicotine (paragraph 0006). 
In addition to tobacco, the pastille can further include a non-tobacco botanical component (paragraph 0006). 
The pastille can additionally comprise sweeteners (paragraph 0010) and a salt (paragraph 0015). 
The nicotine can be sorbed on a carrier, such as microcrystalline cellulose, for inclusion into the smokeless tobacco product (paragraph 0040).  Example 4 discloses the use of microcrystalline cellulose. 
Applicant has amended claim 1 to incorporate claim 17 which recited “substantially free of nicotine”, however, as noted above in the 112(b) rejection above, the specification does not define the term. Marshall discloses the pastille comprises  about 0.1 and about 40 weight percent on a dry weight basis tobacco. For embodiment containing only tobacco extract of the tobacco component (including pharmaceutical grade nicotine), the pastille will typically contain about 0.1 to about 10 dry weight percent (paragraph 0041).  It is the position of the Examiner that such a disclosure reads on the new limitation of “substantially free of nicotine”. 
Regarding claims 2-3, as noted above, microcrystalline cellulose is disclosed as a carrier (paragraph 0040). 
Regarding claim 3, additional fillers include finely divided cellulose (paragraph 0056). 

Regarding claims 5-7, the pastilles can further include a flavorant capable of altering the sensory characteristics associated with the smokeless tobacco composition. Exemplary sensory characteristics that can be modified by the flavorant include, taste, mouthfeel, moistness, coolness/heat, and/or fragrance/aroma. Specific flavorants include menthol, eucalyptus, mint, and cinnamon (paragraph 0054). 
Regarding claims 9-10, as noted above, the active material can a botanical component, including ginseng (paragraph 0006). 
Regarding claim 16, as noted above, Marshall discloses the pastille comprises  about 0.1 and about 40 weight percent on a dry weight basis tobacco. For embodiment containing only tobacco extract of the tobacco component (including pharmaceutical grade nicotine), the pastille will typically contain about 0.1 to about 10 dry weight percent (paragraph 0041).  It is the position of the Examiner that such a disclosure reads on the new limitation of “substantially free of tobacco”. 
Marshall does not disclose the amount of microcrystalline cellulose or the moisture content of at least about 40%, based on the total weight of the composition. 
Hubinette discloses an oral delivery product comprising a semi-permeable pouch for delivery of an active agent in the oral cavity (abstract). 
Oral delivery product further comprises filler particles of a filler material. The filler particles are microcrystalline cellulose particles. The particles have sorbed an amount of at least one biologically active substance in the voids. The particles make up 70-90% of the product (claims 25-28). 
Regarding claims 11-14, suitable active substances include caffeine (stimulant), vitamin B12 (vitamin) and ginseng (paragraph 0068). 

Hassler discloses oral pouched nicotine products with a moist filling material (abstract). The moisture content of the filling material is from about 10 to about 60%, preferably from 35-55 weight %. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared the filing material of the instant claims with a moisture content of at least about 40% since Hassler discloses this is the preferred range of pouched nicotine compositions. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues:  
*Marshell discloses the products can include nicotine from any source. 
As noted in the rejection above, Applicant has amended claim 1 to incorporate claim 17 which recited “substantially free of nicotine”, however, as noted above in the 112(b) rejection above, the specification does not define the term. Marshall discloses the pastille comprises  about 0.1 and about 40 weight percent on a dry weight basis tobacco. For embodiment containing only tobacco extract of the tobacco component (including pharmaceutical grade nicotine), the pastille will typically contain about 0.1 to about 10 dry weight percent (paragraph 0041).  It is the position of the Examiner that such a disclosure reads on the new limitation of “substantially free of nicotine”. 



Claims 1-7, 9, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler et al. (WO 2018/197454) in view of Marshall et al. (US 2015/0101627). 
Hassler discloses an oral pouched nicotine product comprising a moist filling material and a saliva-permeable pouch of a packaging material enclosing the moist filling material, wherein the moist filling material comprises a particulate non- tobacco material, such as microcrystalline cellulose, a flavouring agent, a nicotine source, and a triglyceride (abstract).  It is noted that nicotine is a stimulant. 
Applicant has amended claim 1 to incorporate claim 17 which recited “substantially free of nicotine”, however, as noted above in the 112(b) rejection above, the specification does not define the term. Hassler discloses the filling material comprises  about 0.5 wt. %  and about 15 wt.% of a nicotine source (paragraph 0071). It is the position of the Examiner that such a disclosure reads on the new limitation of “substantially free of nicotine”. 
The filing material, comprising the microcrystalline cellulose is from about 30-80% by weight of the particulate non-tobacco material (page 10, lines 5-6). 
The filing material may also comprise a salt (page 13, line 8). 
The moisture content of the pouch product is within the range of 10-60% by weight (page 8, lines 26-27). 
Regarding claims 2-3, the particulate non-tobacco material comprises cellulose, such as microcrystalline cellulose and powdered cellulose (page 10, line 16-17).  

Regarding claims 5-7, the composition further comprises a flavorant, such as eucalyptus, mint, menthol, for example (page 11, lines 28-30). 
Regarding claim 11, as noted above, Hassler discloses nicotine, which is a stimulant (abstract). 
Regarding claims 16, in alternative embodiments, the moist filing does not comprise a tobacco material (page 8, lines 7-8).  
Regarding claim 18, the moist filing may comprise one, two, or more nicotine sources (page 8, line 19). 
Regarding claim 20, as noted above, the filing is contained in a pouch (abstract). 
Hassler does not disclose a sweetener. 
Marshall discloses a smokeless tobacco pastille configured for insertion into the mouth of a user (abstract). 
	In certain embodiments, the only tobacco material is in the form of one or more tobacco extracts, particularly in the form of pharmaceutical grade nicotine (paragraph 0006). 
In addition to tobacco, the pastille can further include a non-tobacco botanical component (paragraph 0006). 
The pastille can additionally comprise sweeteners (paragraph 0010) and a salt (paragraph 0015). 
Regarding claim 9, as noted above, the active material can a botanical component (paragraph 0006). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have added the sweetener component of Marshall into the . 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues:  
*Hassler discloses the products can include nicotine source. 
As noted in the rejection above, Applicant has amended claim 1 to incorporate claim 17 which recited “substantially free of nicotine”, however, as noted above in the 112(b) rejection above, the specification does not define the term. Applicant has amended claim 1 to incorporate claim 17 which recited “substantially free of nicotine”, however, as noted above in the 112(b) rejection above, the specification does not define the term. Hassler discloses the filling material comprises  about 0.5 wt. %  and about 15 wt.% of a nicotine source (paragraph 0071). It is the position of the Examiner that such a disclosure reads on the new limitation of “substantially free of nicotine”. 

Claims 1-9, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler et al. (WO 2018/197454) in view of Marshall et al. (US 2015/0101627) and further in view of Clayton (US 2010/0126520). 
The teachings of Hassler and Marshall are discussed above. 
The combination does not disclose the flavorant is capsaicin. 
Clayton discloses flavorants in smokeless tobacco products such as menthol, cinnamon, and capsaicin (paragraph 0012). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention since Clayton discloses flavorants are functional equivalents . 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant did not provide any arguments regarding Clayton.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 2015/0101627) in view of Hubinette et al. (US 2012/0128734) and further in view of Hassler et al. (WO 2018/197454) and Keller et al. (US 2021/0068446). 
The teachings of Marshall, Hubinette, and Hassler are discussed above. 
The combination does not disclose taurine. 
Keller discloses pouches designed for administration of an active ingredient in the oral cavity (abstract). 
Active ingredients include amino acids such as taurine (paragraph 0125). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention since Keller discloses amino acids are functional equivalents would serve as obvious alternatives. Since Marshall, Hubinette, and Hassler are all drawn to nicotine pouches, the skilled artisan would have a reasonable expectation of success in the incorporation of the amino acid disclosed by Keller as providing suitable alternatives to those active agents disclosed by Hubinette. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant did not provide any arguments regarding Keller.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 34-58 of copending Application No. 17/183,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a species of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615